 


109 HRES 1071 IH: Recognizing the 25th anniversary of the independence of Belize and extending best wishes to Belize for peace and further progress, development, and prosperity.
U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1071 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2006 
Ms. Lee (for herself, Mr. Rangel, Mrs. Christensen, Mr. Meeks of New York, Mr. Berman, Mr. Cummings, Mr. Payne, and Ms. Carson) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Recognizing the 25th anniversary of the independence of Belize and extending best wishes to Belize for peace and further progress, development, and prosperity. 
 
 
Whereas Belize gained full independence from the United Kingdom on September 21, 1981, and was established as a sovereign and independent country; 
Whereas since Belize became an independent country, the interests of Belize and the United States have been closely aligned; 
Whereas the people of Belize have established a unique, pluralistic parliamentary democracy which includes freedoms cherished by the people of the United States, including freedom of speech, freedom of religion, freedom of association, and freedom of the press; 
Whereas Belize continues to serve as a model of democratic values by regularly holding free and fair elections, and promoting a free exchange of ideas; 
Whereas the bonds of association and friendship between the peoples of the two countries have been strengthened by the number of Belizeans who have migrated to the United States, where they make significant contributions to both the United States and Belize; and 
Whereas Belize is an integral member of both the Central American and Caribbean regions, and is a constructive partner of the United States in fulfilling the agenda of the Western Hemisphere: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 25th anniversary of the independence of Belize; 
(2)extends warm congratulations and best wishes to Belize for peace, prosperity, and further progress; and 
(3)extends best wishes to Belizeans and Belizean-Americans residing in the United States as they celebrate the 25th anniversary of Belize’s independence. 
 
